PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
CREATE TO OVERCOME LLC
Application No. 16/948,466
Filed: September 20, 2020
For: Multilayer Garments Worn During Wound Care

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under 37 CFR 1.102(c)(1), filed July 26, 2022, to make the above-identified application special based on applicant’s health as set forth in M.P.E.P. § 708.02, Section III.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section III: Applicant’s Health, must be accompanied by evidence showing such as a doctor’s certificate or other medical certificate that the state of health of the applicant is such that he or she might not be available to assist in the prosecution of the application if it were to run its normal course.   No fee is required

The instant petition includes a doctor’s certificate from the applicant’s doctor declaring that the applicant might be available to assist in the prosecution of the application if it were to run its normal course.   Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Terri Johnson at 571-272-2991.

All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.

The application is being forwarded to the Technology Center Art Unit 3786 for action on the merits commensurate with this decision.    



/TERRI S JOHNSON/Paralegal Specialist, OPET